Case 1:20-cv-00096-LEK-KJM Document 21 Filed 07/20/20 Page 1 of 14   PageID #: 271



                        UNITED STATES DISTRICT COURT

                              DISTRICT OF HAWAII


   CHRIS GRINDLING,                        CIV. NO. 20-00096 LEK-KJM

                     Plaintiff,

         vs.

   LANCE MARKS, RANDY ESPERANZA,
   COUNTY OF MAUI,

                     Defendants.


                ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS
                    COMPLAINT FILED ON FEBRUARY 27, 2020

                On April 16, 2020, Defendants Lance Marks (“Marks”),

  Randy Esperanza (“Esperanza”), and the County of Maui (“the

  County” and collectively “Defendants”) filed their Motion to

  Dismiss Complaint Filed on February 27, 2020 (“Motion”).            [Dkt.

  no. 7.]      Defendants filed a supplemental memorandum in support

  of the Motion (“Supplement”) on May 28, 2020.1          [Dkt. no. 18.]

  Pro se Plaintiff Chris Grindling (“Grindling”) filed his “Answer

  to Motion to Dismiss” on April 23, 2020, and his “Memorandum in

  Opposition to Motion for Dismissal” on May 30, 2020.           [Dkt.

  nos. 12, 19.]     The Court finds this matter suitable for

  disposition without a hearing pursuant to Rule LR7.1(c) of the

  Local Rules of Practice for the United States District Court for


        1Defendants were ordered to supplement the Motion. See
  Order, filed 4/22/20 (dkt. no. 10) (“4/22/20 Order”), at 2.
Case 1:20-cv-00096-LEK-KJM Document 21 Filed 07/20/20 Page 2 of 14    PageID #: 272



  the District of Hawaii (“Local Rules”).         For the reasons set

  forth below, Defendants’ Motion is hereby granted, and this

  action is dismissed with prejudice.        In other words, Grindling

  will not have the opportunity to file an amended complaint.

                                  BACKGROUND

              On February 27, 2020, Grindling filed his Prisoner

  Civil Rights Complaint (“Complaint”).2        [Dkt. no. 1.]        Grindling

  is suing Marks and Esperanza in their individual capacities and

  in their official capacities as vice officers for the Maui

  Police Department (“MPD”).       He is suing the County as the

  operator of MPD.     [Complaint at pgs. 1-2, ¶¶ 3-5.]        The

  Complaint alleges the following claims: a 42 U.S.C. § 1983 claim

  asserting Grindling was wrongfully imprisoned after an improper

  search and seizure, in violation of the Fourth Amendment of the

  United States Constitution (“Count I”); tort claims asserting

  intentional infliction of emotional distress, false

  imprisonment, and abuse of power (“Count II”); and a conspiracy

  claim based on the alleged withholding of evidence

  (“Count III”).




        2Although Grindling used the district court’s form for
  civil rights complaints brought by prisoners, Grindling was not
  incarcerated at the time he filed the Complaint. See Complaint
  at pg. 1 (stating Grindling’s address).


                                       2
Case 1:20-cv-00096-LEK-KJM Document 21 Filed 07/20/20 Page 3 of 14    PageID #: 273



                 Grindling alleges “Defendants comitted Purgury [sic]

  submitting false affidavits” in order to obtain a search warrant

  for his home.      [Id. at pg. 5, ¶ 3.]    According to Grindling,

  Defendants did not find any drugs in his home.          [Id. at pg. 6,

  ¶ 3.]       Defendants allegedly “Planted Drugs into evidence

  5 months later,” claiming an informant, Laurie Flores, purchased

  the drugs from Grindling.3      [Id. at pg. 5, ¶ 3.]      Grindling

  states Defendants found the drugs, along with drug

  paraphernalia, in Cheyanne Gomes’s purse, which was found in a

  truck parked in the driveway of Grindling’s home.           [Id. at

  pg. 6, ¶ 3.]

                 Grindling alleges that it would have been impossible

  for Ms. Flores to purchase drugs from him because she did not

  know what his telephone number was or where he lived.              [Id. at

  pg. 5, ¶ 3.]      According to Grindling, because he was wrongfully

  convicted, he spent “9 years in Solitary Confinement” and lost

  his family, who either died or moved away.         [Id. at pg. 5, ¶ 4;

  id. at pg. 6, ¶ 4.]      Ultimately, “the case got thrown out [and]

  Defendants declined to prosecute June 2019.”          [Complaint at

  pg. 6, ¶ 3.]




          3
         The purchase allegedly occurred on August 29, 2006 or
  2007. See Complaint at pg. 5, ¶ 3. It is unclear from the
  Complaint whether Grindling intended to write 2006 or 2007.
                                       3
Case 1:20-cv-00096-LEK-KJM Document 21 Filed 07/20/20 Page 4 of 14   PageID #: 274



              In the Motion, Defendants argue the claims in this

  case must be dismissed with prejudice because: 1) the res

  judicata doctrine bars Grindling from relitigating the claims in

  the current case after the proceedings in Grindling v. Marks, et

  al., CV 19-00448 JAO-KJM (“CV 19-448”); 2) the claims in the

  current case are time-barred; 3) Grindling has failed to plead

  plausible claims for relief; and 4) Grindling has failed to

  exhaust his administrative remedies.        Defendants’ Supplement was

  filed in response to this Court’s order to identify the specific

  criminal case described in the Complaint and to address whether

  Grindling’s conviction in that case was reversed or otherwise

  vacated.    See 4/22/20 Order at 2.

  I.    State Court Proceedings

              Defendants assert the Complaint refers to State v.

  Grindling, Cr. No. 07-1-0533(2) (“State Prosecution”), in which

  a Felony Information was filed in the State of Hawai`i Second

  Circuit Court (“State Second Circuit”) on August 31, 2007

  (“State Information”).      [Suppl. at 2; id., Decl. of Peter A.

  Hanano (“Hanano Suppl. Decl.”), Exh. A (State Information).]

  The State Information charged Grindling with: one count of

  possession of a dangerous drug in the third degree, in violation

  of Haw. Rev. Stat. § 2-1243(1); and one count of prohibited acts

  related to drug paraphernalia, in violation of Haw. Rev. Stat.

  § 329-43.5(a).     Both offenses were alleged to have occurred on

                                       4
Case 1:20-cv-00096-LEK-KJM Document 21 Filed 07/20/20 Page 5 of 14   PageID #: 275



  August 30, 2007.     [Hanano Suppl. Decl., Exh. A.]       A jury trial

  was held from August 4 to 6, 2008, and the jury found Grindling

  guilty as to both counts.       [Id., Exh. C (State Prosecution

  docket sheet) at 14-17.]      The judgment was entered on

  November 6, 2008.     [Id. at 19.]     The judgment was affirmed on

  appeal.    State v. Grindling, No. 29307, 2010 WL 1020355 (Hawai`i

  Ct. App. Mar. 19, 2010).

              On April 4, 2012, Grindling filed a petition for post-

  conviction relief, pursuant to Haw. R. Penal P. 40, in the State

  Second Circuit.     Grindling v. State, S.P.P. No. 12-1-0007(3).

  The circuit court ultimately granted Grindling’s petition and

  ordered a new trial.      The Hawai`i Intermediate Court of Appeals

  (“ICA”) vacated the circuit court’s order and remanded the Rule

  40 case for further proceedings.         See Grindling v. State, 144

  Hawai`i 444, 448-49, 445 P.3d 25, 29-30 (2019).          The Hawai`i

  Supreme Court, however, vacated the ICA’s Judgment on Appeal and

  affirmed the portion of the circuit court’s order ordering a new

  trial.    Id. at 454, 445 P.3d at 35.

              The supreme court’s opinion was issued on June 13,

  2019 and filed in the State Prosecution on the same date.            See

  Hanano Suppl. Decl., Exh. F (version of the supreme court’s

  opinion filed in the State Prosecution).         On August 13, 2019,

  the State Prosecution was dismissed with prejudice.           [Hanano

  Suppl. Decl., Exh. H (Motion to Dismiss with Prejudice, filed by

                                       5
Case 1:20-cv-00096-LEK-KJM Document 21 Filed 07/20/20 Page 6 of 14   PageID #: 276



  the State of Hawai`i and approved and so ordered by the circuit

  court).]

  II.   CV 19-448

               Shortly after the dismissal of the State Prosecution,

  Grindling brought CV 19-448 against the same Defendants named in

  the instant case.     See CV 19-448, Civil Complaint (“CV 19-448

  Complaint”), filed 8/19/19 (dkt. no. 1).         The allegations in the

  CV 19-448 Complaint were similar to those in the instant case,

  including: Defendants lied in a search warrant application

  regarding Laurie Flores’s attempt to purchase drugs from

  Grindling; Defendants planted drugs and drug paraphernalia

  obtained from Cheyanne Gomes in Plaintiff’s home; and Grindling

  was wrongfully convicted as a result of these and other actions.

  [Id. at pgs. 1-3.]     Grindling stated he “was granted a new

  trial,” but the prosecutor “[r]efused to allow the matter to go

  to trial.”    [Id. at pg. 3.]

               On August 28, 2019, an order was issued dismissing the

  CV 19-448 Complaint with leave to amend.         [CV 19-448, dkt.

  no. 4.4]   The district court noted Grindling “complain[ed] about




        4The CV 19-448 Complaint and the August 28, 2019 order are
  attached to the Motion as Exhibits A and B, respectively, to the
  Declaration of Peter A. Hanano (“Hanano Motion Declaration”).

                                                       (. . . continued)
                                       6
Case 1:20-cv-00096-LEK-KJM Document 21 Filed 07/20/20 Page 7 of 14   PageID #: 277



  events that occurred approximately 13 years ago,” and his claims

  based on those events were likely time-barred.          [Id. at 3-5.]

              Grindling filed his First Amended Complaint on

  September 5, 2019.     [CV 19-448, dkt. no. 5 (“CV 19-448 Amended

  Complaint”).5]    In a September 18, 2019 order, the CV 19-448

  Amended Complaint was dismissed with leave to amend.

  [CV 19-448, dkt. no. 6.]      The district court noted “the addition

  of factual information provide[d] some clarity,” but concluded

  the claims alleged were still deficient because Grindling did

  “not provide[] facts or law explaining how Defendants are

  responsible for causing harm with respect to each cause of

  action” alleged in the CV 19-448 Amended Complaint.           [Id. at 4.]

  The district court granted Grindling leave to file a second

  amended complaint by October 18, 2019, but the district court

  cautioned Grindling that the second amended complaint would be

  his final opportunity to cure the defects in his claims.            [Id.

  at 6.]

              Grindling subsequently filed a motion for appointment

  of counsel, but the motion was denied.         [CV 19-448, dkt. nos. 7,

  8.]   He then filed a motion for an extension of time to file his

  second amended complaint to allow him to try to hire an




        5The CV 19-448 Amended Complaint is Exhibit C to the Hanano
  Motion Declaration.
                                       7
Case 1:20-cv-00096-LEK-KJM Document 21 Filed 07/20/20 Page 8 of 14    PageID #: 278



  attorney, but that motion was also denied.         [CV 19-448, dkt.

  nos. 9, 10.]

              On October 18, 2019, instead of filing a second

  amended complaint, Grindling filed a motion to stay the case

  until he could save enough money to hire an attorney.              [CV 19-

  448, dkt. no. 11.]     An entering order denying Grindling’s motion

  to stay was also filed on October 18, and an order dismissing

  the action was issued on October 30, 2019.         [CV 19-448, dkt.

  nos. 13, 14.6]    Final judgment was also entered on October 30.

  [CV 19-448, Judgment in a Civil Case, dkt. no. 15 (“CV 19-448

  Judgment”).]     No appeal was filed.

                                  DISCUSSION

  I.    Res Judicata

              Federal common law applies to the issue of whether the

  CV 19-448 Judgment has a res judicata effect on Grindling’s

  claims in the instant case.       See Int’l Bhd. of Teamsters v. U.S.

  Dep’t of Transp., 861 F.3d 944, 955 (9th Cir. 2017).

                   Res judicata, also known as “claim
              preclusion,” “bars a party in successive
              litigation from pursuing claims that ‘were raised
              or could have been raised in [a] prior action.’”
              Media Rights Techs.[, Inc. v. Microsoft Corp.,],
              922 F.3d [1014,] 1020 [(9th Cir. 2019)] (internal
              citation omitted). It applies when there is:
              (i) an identity of claims between the prior and
              subsequent actions; (ii) a final judgment on the


        6The October 30, 2019 order is Exhibit D to the Hanano
  Motion Declaration.
                                       8
Case 1:20-cv-00096-LEK-KJM Document 21 Filed 07/20/20 Page 9 of 14   PageID #: 279



               merits; and (iii) identity or privity between the
               parties. Id. at 1020–21. . . .

  In re Nat’l Collegiate Athletic Ass’n Athletic Grant-in-Aid Cap

  Antitrust Litig. (“NCAA”), 958 F.3d 1239, 1255 (9th Cir. 2020)

  (some alterations in NCAA).       As the party seeking the

  application of the res judicata doctrine in this case,

  Defendants bear the burden of establishing each of the three

  elements.    See id.

               There is clearly a final judgment on the merits in

  CV 19-448, and the instant case and CV 19-448 have the same

  parties.    Thus, the second and third res judicata elements are

  met.   As to the first element, the CV 19-448 Amended Complaint

  did not identify numbered counts.        Instead, Grindling listed his

  claims in the first paragraph, stating: “This civil action for

  Damages alleging denied due process false imprisonment

  conspiracy negligent infliction of emotional distress failure to

  supervise this Court has Jurisdiction under 42 USC 1983, [28

  USC] 1331, [28 USC] 1343 and 28 USC 1367.”         [CV 19-448 Amended

  Complaint at pg. 1.]      The CV 19-448 Complaint was similar,

  except that it alleged abuse of process.         [CV 19-448 Complaint

  at pg. 1.]    As previously stated, the factual basis for

  Grindling’s claims in CV 19-448 was the same as the factual

  basis for the claims in the instant case.         Like the CV 19-448

  Complaint, Count II in the instant case alleges an abuse of


                                       9
Case 1:20-cv-00096-LEK-KJM Document 21 Filed 07/20/20 Page 10 of 14   PageID #:
                                    280


 process claim.     Further, the CV 19-488 Complaint, the CV 19-448

 Complaint, and Count III in the instant case all alleged a

 conspiracy claim.     See Complaint at pgs. 6, 11-12.7       Thus, there

 is an identity of claims as to Count III and the portion of

 Count II alleging abuse of process.

              The two CV 19-448 complaints and Count I in the

 instant case all allege a § 1983 claim for false imprisonment,

 in violation of Grindling’s constitutional rights.          But, the

 claims in the CV 19-448 complaints were based on due process,

 while the claim in Count I in the instant case is based on

 illegal search and seizure.       Compare CV 19-448 Complaint at

 pg. 1, and CV 19-448 Amended Complaint at pg. 1, with Complaint

 at pg. 5.     Further, while the CV 19-448 complaints alleged

 negligent infliction of emotional distress (“NIED”) claims,

 Count II in the instant case alleges an intentional infliction

 of emotional distress (“IIED”) claim, and Count II in the

 instant case alleges a false imprisonment claim under tort law

 that Grindling did not allege in CV 19-448.         Compare CV 19-448

 Compliant at pg. 1, and CV 19-448 Amended Complaint at pg. 1,

 with Complaint at pg. 6.      Thus, Count I and the portion of

 Count II alleging IIED and false imprisonment do not allege

 claims that were raised in CV 19-448.        However, the res judicata




       7   The page numbers of the Complaint are not consecutive.
                                     10
Case 1:20-cv-00096-LEK-KJM Document 21 Filed 07/20/20 Page 11 of 14   PageID #:
                                    281


 doctrine applies to “claims that were raised or could have been

 raised in” CV 19-448.      See NCAA, 958 F.3d at 1255 (emphasis

 added) (citation and quotation marks omitted).          Because

 Grindling’s current search and seizure claim, IIED claim, and

 false imprisonment tort claim are based on facts that were known

 to him while CV 19-448 was pending, he could have raised those

 claims in CV 19-448.     Thus, even though he did not allege those

 specific claims in CV 19-448, because he could have alleged

 those claims, there is an identity of claims for purposes of the

 res judicata analysis.

            This Court must therefore conclude that the first res

 judicata element is met as to all the claims alleged in

 Grindling’s current Complaint.       Because all three of the res

 judicata elements are met, the res judicata doctrine bars

 Grindling from litigating the claims alleged in the instant

 case.   Grindling argues it is unfair to conclude that the claims

 in this case are identical to the claims in CV 19-448 because

 the district court in CV 19-448 ruled that he failed to state a

 claim and denied the motions he filed in seeking an attorney.

 Grindling’s frustration with the outcome of CV 19-448 and CV 19-

 448’s effect on the current case is understandable.          However,

 “[r]es judicata is not a discretionary doctrine.”          See Caprio v.

 Hartford Life Ins. Co., No. C 08-338 CW, 2008 WL 1766747, at *2

 (N.D. Cal. Apr. 15, 2008) (citing Southern Ry. Co. v. Clift, 260

                                     11
Case 1:20-cv-00096-LEK-KJM Document 21 Filed 07/20/20 Page 12 of 14   PageID #:
                                    282


 U.S. 316, 319, 43 S. Ct. 126, 67 L. Ed. 283 (1922) (noting that

 res judicata “supersedes [discretion] and compels judgment”)

 (alteration in Caprio)); see also United States v. Miller, 822

 F.2d 828, 832 (9th Cir. 1987) (“The difference between the law

 of the case and res judicata is that ‘one directs discretion,

 the other supersedes it and compels judgment.’” (quoting

 Southern Ry. Co. v. Clift, 260 U.S. 316, 319, 43 S. Ct. 126,

 126, 67 L. Ed. 283 (1922))).       Therefore, even if the application

 of the res judicata doctrine appears to be unfair, this Court

 cannot ignore the doctrine.

              Grindling’s Complaint must be dismissed for failure to

 state a claim upon which relief can be granted because all the

 claims in the Complaint are barred by the res judicata effect of

 the final judgment in CV 19-448.         See Fed. R. Civ. P. 12(b)(6)

 (stating “a party may assert the following defenses by motion

 . . . (6) failure to state a claim upon which relief can be

 granted”).

 II.   Whether Leave to Amend Should Be Granted

              Grindling is proceeding pro se, and therefore his

 Complaint and other filings must be construed liberally, and his

 claims may only be dismissed if there is no doubt that he is

 unable to prove any set of facts which would entitle him to

 relief.   See Weilburg v. Shapiro, 488 F.3d 1202, 1205 (9th Cir.

 2007) (citation omitted).      “Dismissal of a pro se complaint

                                     12
Case 1:20-cv-00096-LEK-KJM Document 21 Filed 07/20/20 Page 13 of 14   PageID #:
                                    283


 without leave to amend is proper only if it is absolutely clear

 that the deficiencies of the complaint could not be cured by

 amendment.”    Id. (citation and quotation marks omitted).

 Because the disposition of Grindling’s claims in this case is

 dependent upon the claims in, and the outcome of, CV 19-448, it

 is absolutely clear that Grindling cannot cure the deficiencies

 in the current Complaint by amendment.        Grindling’s Complaint

 must therefore be dismissed with prejudice, in other words,

 without leave to amend.8

                                 CONCLUSION

            On the basis of the foregoing, the Motion to Dismiss

 Complaint Filed on February 27, 2020, which Defendants filed on

 April 16, 2020, is HEREBY GRANTED, and Grindling’s Prisoner

 Civil Rights Complaint is DISMISSED WITH PREJUDICE.

            There being no remaining claims in this case, the

 Clerk’s Office is DIRECTED to enter judgment in favor of

 Defendants and close the case fifteen days after this Order is

 filed, unless Plaintiff files a timely motion for

 reconsideration of this Order.

            IT IS SO ORDERED.




       8In light of these rulings, it is not necessary to address
 the other arguments raised in Defendants’ Motion.
                                     13
Case 1:20-cv-00096-LEK-KJM Document 21 Filed 07/20/20 Page 14 of 14   PageID #:
                                    284


            DATED AT HONOLULU, HAWAII, July 20, 2020.




 CHRIS GRINDLING VS. LANCE MARKS, ET AL.;CIVIL NO. 20-00096 LEK;
 ORDER GRANTING DEFENDANT’S MOTION TO DISMISS COMPLAINT FILED ON
 FEBRUARY 27, 2020




                                     14
